FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks/Arguments
Remarks and Arguments filed on 02/02/2022 is acknowledged.
Claims 1, 2, and 5-17 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-7, 9 and 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stretton et al (7,861,513 published in Oct 25, 2007 as US 2007/0245711) in View of Rodgers et al (5,553,449).
In re Claim 1:  Stretton teaches a method for controlling at least one pressure control mechanism (via controlling any of 33, 42 or 38, col. 4 ll. 20-53) in a turbofan engine (Fig. 1) of a multiple engine aircraft (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), each turbofan engine having a precooler (31) permitting heat exchange (desired result) between ambient air (A/B/C) and bleed air (via 34) and supplying cooled bleed air (col. 3 ll. 2-5), the method comprising: 
detecting at least one of an ice condition and an activation of an anti-ice system (bleed air is used for anti-icing, col. 4 ll. 2-5; it would be obvious that the de-icing system is not on all the time and therefore a presence of a system to detect icing condition before activating system tor de-icing); and 
actuating the at least one pressure control mechanism (33 or 42 or even 38), thereby altering the heat exchange between the ambient air and the bleed air (by changing the flow “C” through heat exchanger; col. 2 ll. 66-col. 3 ll. 8); the actuation of the at least one pressure control mechanism comprising the opening of a pressure relief door (33, 42 or 38) in the turbofan engine, 
wherein an inner fixed structure (37) divides a cavity within the turbofan engine into an engine core compartment (35) and a fan bypass channel (22),
wherein the ambient air enters into the fan bypass channel through a front bypass inlet (at 13) and exits through a rear bypass outlet (as B, see Fig. 1),
wherein the ambient air (D) enters into the engine core compartment (35) through an engine core compartment inlet (see Fig. 1 marked for D) and exits from an engine core compartment outlet (38).
wherein the precooler defines an ambient air passage (for C) and a bleed air passage (to 34).
wherein the ambient air passes through the ambient air passage from an ambient air inlet (33 in 32) to an ambient air outlet (marked for C in 35, see Fig. 1),
wherein ambient output air, exiting from the ambient air outlet, mixes with the ambient air in the engine core compartment (see Fig. 1, flow C+D, col. 4 ll. 40-46)
wherein the bleed air passes through the bleed air passage from a bleed air inlet to a bleed air outlet (see Fig. 1 flow through 34),
wherein heat is transferred (desired result) between the ambient air and the bleed air via heat exchange (see Fig. 1) within the precooler (31), and
wherein the pressure relief door (42 and 38) is positioned along a rear section of the inner fixed structure (37), downstream of the rear bypass outlet (see Figs. 1 and 4).
However, Stretton does not teach detecting at least one of an engine failure and a bleed system failure and in response to a reduction of cooled bleed air supply due to engine failure or the bleed system failure of the multiple engine aircraft
Rodgers teaches detecting at least one of an engine failure and a bleed system failure (col. 3 ll. 33-40; failing of a part of the engine is equivalent to engine failure) and in response to a reduction of cooled bleed air supply due to engine failure or the bleed system failure (more heat is rejected to the cooling air via 58/62 to 66, col. 7 ll. 25-42, therefore cooled bleed air is reduced by having higher temperature, disclosed in the patent 4,019,320 incorporated which is bled from the fan discharge duct, abstract) of the multiple engine aircraft, the actuation of the at least one pressure control mechanism (72) comprising the opening of a pressure relief door (72) in the turbofan engine.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a system to increase the ventilation flow via door 50 in Stretton’s engine in order to provide additional cooling as taught by Rodgers, col. 7 ll. 25-30.
It is noted that once Stretton (teaches detecting at least one of an ice condition and an activation of an anti-ice system) has been modified in view of Rodgers (teaches detecting at least one of an engine failure and a bleed system failure), together they will teach a combination of the two as claimed.
In re Claim 2:  Stretton i.v. Rodgers teaches the invention as claimed and as discussed for Claim 1, above.  Stretton further teaches wherein the pressure relief door (42) disposed upstream of the engine core compartment outlet (38, see Fig. 4). 
In re Claim 5:  Stretton i.v. Rodgers teaches the invention as claimed and as discussed for Claims 1 and 2, above.  Stretton further teaches wherein: the pressure relief door comprises a plurality of pressure relief doors, and actuating the plurality of pressure relief doors comprises opening the plurality of pressure relief doors (47, Fig. 4B). 
In re Claim 6:  Stretton i.v. Rodgers teaches the invention as claimed and as discussed for Claim 1, above.  Stretton further teaches wherein the bleed air has a temperature (inherent since compressed air passed through a conduit 34 is cooled by ambient air C, sufficiently cooled, col. 3 ll. 4). 
In re Claim 7:  Stretton i.v. Rodgers teaches the invention as claimed and as discussed for Claims 1 and 6, above.  Stretton further teaches wherein the bleed air is cooled to a predetermined temperature (desired result, bleed air used for cabin air col. 3 ll. 45 therefore cabin temperature) within the precooler via the heat exchange with the ambient air. 
In re Claim 9:  Stretton i.v. Rodgers teaches the invention as claimed and as discussed for Claim 1, above.  Stretton further teaches separating the ambient air passage and the bleed air passage from one another such that the ambient air and the bleed air are prevented from intermixing during the heat exchange (see Fig. 1).
In re Claim 11:  Stretton i.v. Rodgers teaches the invention as claimed and as discussed for Claim 1, above.  Stretton further teaches wherein the bleed air is taken from positions proximate to both a high pressure compressor and a low pressure compressor in the turbofan engine (either 15 or 14, col. 3 ll. 1-3 therefore can be located anywhere in that area). 
In re Claim 12:  Stretton i.v. Rodgers teaches the invention as claimed and as discussed for Claim 1, above.  Stretton further teaches wherein a demand for increased flow of the ambient air is conditioned upon trigger variables, which comprise signals indicative of an engine failure, a bleed air system failure, an ice condition, or an activation of an anti-icing system, (as bleed air is needed for deicing, “anti-icing”, col. 3 ll. 5). 
In re Claim 13:  Stretton i.v. Rodgers teaches the invention as claimed and as discussed for Claims 1 and 12 above.  Stretton further teaches wherein the trigger variables further comprise signals indicative of flow of the ambient air, flow of the bleed air, pressure at the ambient air inlet, pressure at the ambient air outlet, pressure at the bleed air inlet, pressure at the bleed air outlet, outside air temperature, temperature at the air inlet, temperature at the air outlet, temperature at the bleed air inlet, temperature at the bleed air outlet, differential pressure between the ambient air inlet and the ambient air outlet, differential pressure between the bleed air inlet and the bleed air outlet, weight on wheel off, altitude of the aircraft, and time (implicitly teaches this limitation). 
In re Claim 14:  Stretton i.v. Rodgers teaches the invention as claimed and as discussed for Claim 1, above.  Stretton further teaches closing the pressure relief door based on a demand for decreased flow of the ambient air (via controlling 33). 
In re Claim 15:  Stretton i.v. Rodgers teaches the invention as claimed and as discussed for Claim 1, above.  Stretton further teaches wherein the pressure relief door disposed upstream of the engine core compartment outlet (38, see Fig. 4), downstream of the precooler (see Fig. 1), the method further comprising: changing a degree of openness of the pressure relief door in response to the detecting (icy condition or cabin temperature), thereby changing an ambient air flow through the precooler (by controlling the opening of the doors). 
In re Claim 16:  Stretton i.v. Rodgers teaches the invention as claimed and as discussed for Claims 1 and 15, above.  Stretton further teaches actuating the pressure control mechanism includes opening the pressure relief door in the turbofan engine at least in part to satisfy a demand for an increased flow of the ambient air (icy condition or cabin temperature). 
In re Claim 17:  Stretton i.v. Rodgers teaches the invention as claimed and as discussed for Claims 1, 15 and 16, above.  Stretton further teaches wherein actuating the pressure control mechanism also includes closing the pressure relief door in the turbofan engine at least in part to satisfy a demand for a decreased flow of the ambient air (icy condition or cabin temperature).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stretton i.v. Rodgers and in further view of Shah (3,981,466; IDS ref).  Stretton i.v. Rodgers teaches the invention as claimed and as discussed for Claims 1 and 6, above with the exception of limitation taught by Shah: the predetermined temperature is between about 200 °C to 232 °C (col. 4 ll. 6-7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to cool the bleed air to a temperature between about 200 °C to 232 °C in order to prevent potential fire hazard as taught by Shah, col. 4 ll. 2-9).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stretton i.v. Rodgers and in view of Beier et al (7,727,057; IDS ref).  Stretton i.v. Rodgers teaches the invention as claimed and as discussed for Claim 1, above with the exception of limitation taught by Beier: wherein the air passage (ambient air at 30 Fig. 2) and the bleed air passage (20) permit intermixing of the air and bleed air during the heat exchange (cooling of bleed air).
It would have been obvious to one of ordinary skill in the art at the time of the invention to permit intermixing of the air and the bleed air during the heat exchange in order to supply fresh air to the aircraft cabin and set desired cabin temperature as taught by Beier, col. 4 ll. 45-52.
Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but they are not persuasive.
Applicant argued that Stretton does not teach a pressure relief door downstream of the rear bypass outlet. The Examiner notes that the flow through the nozzle 38 is controlled as the flow through 42 is controlled.  Therefore nozzle 38 being downstream of 42, Stretton teaches the limitation as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741